—In a medical malpractice action, plaintiff appeals from an order of the Supreme Court, Nassau County (Harwood, J.), entered July 31, 1984, which granted the motion of respondents Roberts and Barrau and the cross motion of the other respondents for summary judgment dismissing the action as against them.
Order affirmed, with one bill of costs.
Plaintiff failed to set forth an affidavit of merit and a reasonable excuse for failing to comply with a conditional order of preclusion (see, Smith v Lefrak Org., 60 NY2d 828; Bailey v North Shore Univ. Hosp., 59 NY2d 748; Amodeo v Radler, 59 NY2d 1001). Therefore, Special Term properly dismissed the action as against respondents. Mollen, P. J., Gibbons, Brown, Niehoff and Fiber, JJ., concur.